UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended September 30, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period fromto Commission File number333-152955 BIGSKY PRODUCTIONS, INC. (Exact name of small business issuer as specified in its charter) Nevada 51-0670127 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 204 Mescal Circle, NW Albuquerque, New Mexico 87105 (Address of principal executive offices) (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not been phased into the Interactive Data reporting system. .Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated[]Accelerated filer[] Non-accelerated filer [] (Do not check if a small reporting company)Small reporting company [X] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:November 22, 2010: 12,063,381 common shares with a par value of $0.001 per share. 2 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 4 Condensed Balance Sheet as at September 30, 2009 and June 30, 2010 F-1 Condensed Statement of Operations For the three and nine months ended September 30, 2010 and 2009 and for the period February 28, 2008 (Date of Inception) to September 30, 2010 F-2 Condensed Statement of Cash Flows For the three months ended September 30, 2010 and 2009 and for the period February 28, 2008 (Date ofInception) to September 30, 2010 F-3 Notes to the Financial Statements. F-4-6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 9 ITEM 4. Controls and Procedures 9 PART 11. OTHER INFORMATION 11 ITEM 1. Legal Proceedings 11 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 ITEM 3. Defaults Upon Senior Securities 11 ITEM 4. Submission of Matters to a Vote of Security Holders 11 ITEM 5. Other Information 11 ITEM 6. Exhibits 12 SIGNATURES. 13 3 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets ofBigSky Productions, Inc. (a development stage company) at September 30, 2010 (with comparative figures as at June 30, 2010) and the condensed statement of operations for the three months ended September 30, 2010 and 2009 and for the period from February 28, 2008 (date of incorporation) to September 30, 2010, shareholders’ equity at September 30, 2010 and the condensed statement of cash flows for the three months ended September 30, 2010 and 2009 and for the period from February 28, 2008 (date of incorporation) to September 30, 2010have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. The financial statements within this report reflect the restatement of the 2009 figures.In financial statements issued from March 31, 2009 through March 31, 2010, the Company had incorrectly listed a shareholder loan payable for $22,500 ($23,000 after June 30, 2009).The Company has established that the loan was never valid and should have never been posted within the financial records of the Company. The financial statements are restated to remove the erroneously posted note payable and associated accrued interest thereto. Operating results for the quarter ended September 30, 2010 are not necessarily indicative of the results that can be expected for the year ending June 30, 2011. 4 BIGSKY PRODUCTIONS, INC. (A Development Stage Enterprise) Condensed Financial Statements September 30, 2010 and 2009 (Unaudited) BIGSKY PRODUCTIONS, INC. (A Development Stage Enterprise) Condensed Financial Statements September 30, 2010 and 2009 (Unaudited) CONTENTS Page(s) Condensed Balance Sheets as of September 30, 2010 and June 30, 2010 F-1 Condensed Statements of Operations for the three months ended September 30, 2010 and 2009 and the period of February 28, 2008 (Inception) to September 30, 2010 F-2 Condensed Statements of Cash Flows for the three months ended September 30, 2010 and 2009 and the period of February 28, 2008 (Inception) to September 30, 2010 F-3 Notes to the Condensed Financial Statements F-4-6 BIGSKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Balance Sheets September 30, 2010 June 30, 2010 (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Officer receivable Other current assets Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Deferred revenue Total current liabilities Stockholders' Deficit Common stock, $0.001 par value; 75,000,000 shares authorized, 12,063,381 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensedfinancial statements F-1 BIGSKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Statements of Operations (Unaudited) From February 28, 2008 (inception) to September 30, 2010 Three months ended September 30, (Restated) Revenue $ $
